DETAILED ACTION
	This Office action is in response to the amendment filed 24 August 2022.  By this amendment, claims 10-12 and 15-17 are amended; claims 23-24 are new.  Claims 1-17 and 23-24 are currently pending; claims 1-9 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive; the rejections of the claims have been modified in response to Applicant's amendments to the claims.  The amended limitations (and Applicant’s arguments regarding the amended limitations) are addressed by the modified rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12-14, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2001/0042897 to Yeh et al. (cited in the IDS filed 4 January 2022; hereinafter “Yeh”).
Regarding independent claim 10, Yeh (Fig. 1) discloses a method of forming an integrated circuit structure, comprising: forming a plurality of metal structures in a metal layer, the plurality of metal structures defining a pair of metal e-fuse terminals 106b (¶ 0012) and a metal interconnect element 106a (¶ 0012) spaced apart from the pair of metal e-fuse terminals (Fig. 1); 
depositing a conductive e-fuse/barrier layer 108 (¶ 0012) on the plurality of metal structures, the conductive e-fuse/barrier layer 108 comprising a conductive material that provides a barrier against metal diffusion (Fig. 1; ¶ 0012); and 
patterning the conductive e-fuse/barrier layer (¶ 0012, last 5 lines) to define: 
(a) an e-fuse element (in region 100b; ¶ 0012, lines 1-2) defined by a first portion of the e-fuse/barrier layer 108b in contact with the pair of metal e-fuse terminals 106b, the e-fuse element providing a conductive path between the metal e-fuse terminals through the e-fuse element to define an e-fuse module (Figs. 1, 2; ¶ 0012); and 
(b) an interconnect diffusion barrier region 108a defined by a second portion of the e-fuse/barrier layer located on the metal interconnect element 106a (¶ 0011), the second portion of the e-fuse/barrier layer being physically distinct from the first portion of the e-fuse/barrier layer (Fig. 1);
such that the same conductive material of the conductive e-fuse/barrier layer defines both the e-fuse element 108b and the interconnect diffusion barrier region 108a (¶ 0012).  

Regarding claim 12, Yeh (Fig. 1) discloses the method of Claim 10, wherein the conductive e-fuse/barrier layer 108 comprises NiCr, TiN, or TaN (¶ 0011, last 4 lines).  
Regarding claim 13, Yeh (Fig. 1) discloses the method of Claim 10, wherein forming the plurality of metal structures 106 in the metal layer comprises forming a plurality of copper trench elements in a copper interconnect layer (¶ 0011).  
Regarding claim 14, Yeh (Fig. 1) discloses the method of Claim 10, wherein forming the plurality of metal structures 106 in the metal layer comprises forming a plurality of copper damascene structures (¶ 0012, lines 1-6).
Regarding claim 23, Yeh (Fig. 1) discloses the method of Claim 10, wherein the conductive e-fuse/barrier layer 108 is deposited as a single material layer (¶ 0012).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh as applied to claim 10 above, and further in view of US 2003/003617 A1 to Ikeda, et al. (cited in the IDS filed 4 January 2022; hereinafter “Ikeda”).
Regarding claim 11, Yeh discloses the method of Claim 10, however fails to expressly disclose: wherein the conductive e-fuse/barrier layer comprises TiW or TiW2N.  
In the same field of endeavor, Ikeda (Fig. 9) discloses an integrated circuit structure including a conductive e-fuse/barrier layer comprising TiW or TiW2N (¶ 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yeh to include the use of the material of Ikeda for the purpose of utilizing an art-recognize alternative material known to be suitable for use in barrier layers of integrated circuit structures (Ikeda, ¶ 0077).    
Regarding claim 24, Yeh discloses the method of Claim 10, however fails to expressly disclose wherein the conductive e-fuse/barrier layer consists of either TiW or TiW2N.  
In the same field of endeavor, Ikeda (Fig. 9) discloses an integrated circuit structure including a conductive e-fuse/barrier layer consisting of either TiW or TiW2N (¶ 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yeh to include the use of the material of Ikeda for the purpose of utilizing an art-recognize alternative material known to be suitable for use in barrier layers of integrated circuit structures (Ikeda, ¶ 0077).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh as applied to claim 10 above, and further in view of US 2013/0320488 A1 to Anderson et al. (cited in the IDS filed 4 January 2022; hereinafter “Anderson”).
Regarding claim 15, Yeh discloses the method of Claim 10, however fails to expressly disclose the remaining limitations of the claim.  
In the same field of endeavor, Anderson (Fig. 5) discloses forming an integrated circuit structure including an e-fuse element 302 (¶ 0021), further comprising forming a dielectric barrier layer (patterning layer, as described in ¶ 0026) on the conductive e-fuse/barrier layer before patterning the conductive e-fuse/barrier layer 302/18 (¶¶ 0025-26); and wherein patterning the conductive e-fuse/barrier layer comprises patterning the dielectric barrier layer together with the conductive e-fuse/barrier layer (¶ 0026, 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steps as disclosed by Anderson in the method of Yeh for the purpose of utilizing an art-recognized alternative method of forming a layer with a desired pattern (Anderson, ¶ 0026), i.e., utilizing a patterning step to form the desired pattern, as compared to selectively depositing the layer in the desired pattern.  
Regarding claim 16, Yeh discloses the method of Claim 10, however fails to expressly disclose further forming a dielectric barrier layer on the conductive e-fuse/barrier layer after patterning the conductive e-fuse/barrier layer.
In the same field of endeavor, Anderson (Fig. 5) discloses forming an integrated circuit structure including an e-fuse element 302 (¶ 0021), further comprising forming a dielectric barrier layer 20 (¶ 0021) on the conductive e-fuse/barrier layer 302/18 after patterning the conductive e-fuse/barrier layer (Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steps as disclosed by Anderson in the method of Yeh for the purpose of forming device interconnects and incorporating the structure of Yeh into a functional device in an art-recognized and conventional manner, as exemplified by Fig. 5 of Anderson.  
Regarding claim 17, Yeh discloses the method of Claim 10, however fails to expressly disclose the remaining limitations of the claim.
In the same field of endeavor, Anderson (Fig. 5) discloses forming an integrated circuit structure including an e-fuse element 302 (¶ 0021), further comprising forming a dielectric barrier layer (mask as described in ¶¶ 0024, 26) comprising SiC or SiN (¶ 0025) on the conductive e-fuse/barrier layer (Figs. 1, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the dielectric barrier layer as disclosed by Anderson in the method of Yeh for the purpose of utilizing an art-recognized alternative method of forming a layer with a desired pattern (Anderson, ¶ 0026), i.e., utilizing a patterning step to form the desired pattern, as compared to selectively depositing the layer in the desired pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
3 November 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813